UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

Date: July 27, 2015
Contact Person: Gregg Corr
Telephone: 202-245-7309
OSEP MEMO 15-10
MEMORANDUM
TO:

Chief State School Officers
State Directors of Special Education

FROM:

Melody Musgrove, Ed.D.
Director
Office of Special Education Programs (OSEP)

SUBJECT:

Issuance of Guidance on the Final Local Educational Agency (LEA) Maintenance
of Effort (MOE) Regulations under Part B of the Individuals with Disabilities
Education Act (IDEA)

The purpose of this Memorandum is to provide a question and answer (Q&A) document on the final
LEA MOE regulations that were published in the Federal Register on April 28, 2015. 1 These regulations
became effective on July 1, 2015. OSEP encourages State educational agencies (SEAs) and LEAs to
review carefully the final regulations and the attached guidance and work collaboratively to ensure that
the regulations are implemented correctly. The major changes in the final regulations include: (1)
Clarification of the eligibility standard; (2) Clarification of the compliance standard; (3) Explanation of
the Subsequent Years rule; and (4) Specification of the consequences for an LEA’s failure to maintain
effort.
The attached Q&A document explains the above terms, describes the actions that SEAs and LEAs must
take to meet the MOE compliance standard and the eligibility standard, answers frequently asked
questions about LEA MOE, and shares examples to facilitate and enhance SEAs’ and LEAs’
understanding of LEA MOE.
OSEP intends to issue a second Q&A document on LEA MOE to address issues that were not affected by
the change to the regulations. The topics to be addressed will include the allowable exceptions and
adjustment to the LEA MOE requirement, and the interaction between the LEA MOE adjustment and the
voluntary use of funds for coordinated early intervening services.
This Memorandum and the attached questions and answers are available at
https://osep.grads360.org/#program and http://www2.ed.gov/about/offices/list/osers/osep/policy.html.
We hope that you find this information helpful. If you or members of your staff have questions, please
contact Gregg Corr or your State Contact in OSEP’s Monitoring and State Improvement Planning
Division.
Thank you for your continued commitment to improving results for children and youth with disabilities
and to ensuring that the rights of children and their parents are protected.
Attachment

1

80 Fed. Reg. 23644 (Apr. 28, 2015).

IDEA PART B SUPPLEMENTAL REGULATIONS
LOCAL EDUCATIONAL AGENCY (LEA)
MAINTENANCE OF EFFORT (MOE)
ISSUED APRIL 28, 2015
AND EFFECTIVE JULY 1, 2015
NON-REGULATORY GUIDANCE
July 2015
Office of Special Education Programs
Office of Special Education and Rehabilitative Services
U.S. Department of Education

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

INTRODUCTION
The Office of Special Education and Rehabilitative Services (OSERS) issues this document to
provide State educational agencies (SEAs), local educational agencies (LEAs), parents, advocacy
organizations, and other interested parties with information regarding the LEA maintenance of
effort (MOE) requirement in Part B of the IDEA. 1
The LEA MOE requirement was first added to the IDEA in the 1997 amendments and the 1999
implementing regulations. The purpose of the requirement is to ensure that LEAs provide the
financial support necessary to make a free appropriate public education (FAPE) available to
eligible children with disabilities. The Department identified a need for revisions to the LEA
MOE requirement based upon fiscal monitoring, audits and questions from States and others.
On April 28, 2015, the U.S. Department of Education (Department) published final regulations
on LEA MOE. 2 These regulations were effective on July 1, 2015. The Subsequent Years rule for
Fiscal Years 3 (FYs) 2014 and 2015, stated in final § 300.203(c)(1), reiterates the relevant
provisions of the 2014 Appropriations Act and the 2015 Appropriations Act, respectively. As
explained in the Effective Date section of the Analysis of Comments and Changes in the final
rule, the 2014 and 2015 Appropriations Acts made the Subsequent Years rule applicable for
Individuals with Disabilities Education Act (IDEA) Part B grants awarded on July 1, 2014, and
July 1, 2015, respectively.
To provide additional clarity and act as a supplement to the revised regulations, we are issuing a
two-part document in a question-and-answer format to provide guidance to the field in this
complex area. Part I, as appears below, addresses the major changes in the revised regulations.
The major changes in the revised regulations include:
•
•
•
•

Clarification of the eligibility standard;
Clarification of the compliance standard;
Explanation of the Subsequent Years rule; and
Specification of the consequences for an LEA’s failure to maintain effort.

Each of these areas is discussed in more detail in this document.
Part II, to be released separately, will address related issues not addressed in changes to the
regulations. These issues include the allowable exceptions, adjustment, and the interaction

1

The Department published final regulations for IDEA Part B in the Federal Register on August 14, 2006, and they
became effective on October 13, 2006. Supplemental IDEA Part B regulations were published on December 1,
2008, and on February 13, 2013, and became effective on December 31, 2008, and March 18, 2013, respectively.
2
80 Fed. Reg. 23644 (Apr. 28, 2015).
3
The LEA MOE requirement in section 613(a) of the IDEA does not clearly specify the time period delineated by
the term “fiscal year.” As such, LEAs may meet the LEA MOE requirement using their own State fiscal years
(SFYs), which often cover a different range of time than do Federal fiscal years (FFYs). For clarity, references to
a particular year in this document refer to the fiscal year covering that school year, unless otherwise noted.

Page 1

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

between the LEA MOE adjustment and the voluntary use of funds for Coordinated Early
Intervening Services.
This guidance does not impose any requirements beyond those required under applicable law and
regulations. The responses presented in this document generally are informal guidance
representing the interpretation of the Department of the applicable statutory or regulatory
requirements in the context of the specific facts presented and are not legally binding. This
document is not intended to be a replacement for careful study of the IDEA and its implementing
regulations.
If you are interested in commenting on this guidance, please e–mail your comments to
OSERSguidancecomments@ed.gov and include LEA MOE in the subject of your e–mail or
write us at the following address:
Gregg Corr
U.S. Department of Education
Potomac Center Plaza
550 12th Street, S.W., room 4144
Washington, DC 20202

Page 2

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

CONTENTS
A. GENERAL RULE .................................................................................................................................... 4
B. ELIGIBILITY STANDARD .................................................................................................................... 7
C. COMPLIANCE STANDARD ............................................................................................................... 13
D. EXCEPTIONS AND ADJUSTMENT/FLEXIBILITY ......................................................................... 19
E. CONSEQUENCES OF LEA MOE FAILURE....................................................................................... 21

Page 3

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

A. GENERAL RULE
Authority: §300.203 4
Question A-1:

What is LEA MOE?

Answer:

Generally, an LEA may not reduce the amount of local, or State and local,
funds that it spends for the education of children with disabilities below
the amount it spent for the preceding fiscal year. 5 There are two
components to the LEA MOE requirement – the eligibility standard
(§300.203(a)) and the compliance standard (§300.203(b)).

Question A-2:

What is the eligibility standard?

Answer:

The eligibility standard in §300.203(a) requires that, in order to find an
LEA eligible for an IDEA Part B subgrant for the upcoming fiscal year,
the SEA must determine that the LEA has budgeted for the education of
children with disabilities at least the same amount of local, or State and
local, funds, as it actually spent for the education of children with
disabilities during the most recent fiscal year for which information is
available.
The eligibility standard is discussed in more detail in Section B of this
document.

Question A-3:

What is the compliance standard?

Answer:

The compliance standard in §300.203(b) prohibits an LEA from reducing
the level of expenditures for the education of children with disabilities
made by the LEA from local, or State and local, funds below the level of
those expenditures from the same source for the preceding fiscal year. In
other words, an LEA must maintain (or increase) the amount of local, or
State and local, funds it spends for the education of children with
disabilities when compared to the preceding fiscal year.
The compliance standard is discussed in more detail in Section C of this
document.

Question A-4:

What are the four methods an LEA may use to meet the eligibility and
compliance standards?

Answer:

An LEA may use the following four methods to meet both the eligibility
and compliance standards:
(i) Local funds only;
(ii) The combination of State and local funds;
(iii) Local funds only on a per capita basis; or
(iv) The combination of State and local funds on a per capita basis.

4

All regulatory citations in this document refer to the IDEA Part B regulations in 34 CFR part 300, unless otherwise
noted.

Page 4

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

Question A-5:

What does “per capita” mean in the context of the LEA MOE regulations?

Answer:

Per capita, in the context of the LEA MOE regulations, refers to the total
amount of local, or State and local, funds either budgeted or expended by
an LEA for the education of children with disabilities, divided by the
number of children with disabilities served by the LEA.

Question A-6:

What is the “comparison year”?

Answer:

The “comparison year” refers to the fiscal year that an LEA uses to
determine the amount of local, or State and local, funds it must budget or
spend, in order to meet both the LEA MOE eligibility and compliance
standards. The comparison year differs for each standard, and may be
affected by the Subsequent Years rule. The comparison year is discussed
more fully in B-2 and C-3.

Question A-7:

What is the Subsequent Years rule?

Answer:

The Subsequent Years rule prescribes the level of effort an LEA must meet
in the year after the LEA fails to maintain effort. The Department first set
out the Subsequent Years rule on April 4, 2012 in a letter to Ms. Kathleen
Boundy, available at
http://www2.ed.gov/policy/speced/guid/idea/memosdcltrs/osep-04-042012.pdf. At that time, the Department clarified that the level of effort that
an LEA must meet in the year after it fails to maintain effort is the level of
effort that would have been required in the absence of that failure and not
the LEA’s actual reduced level of expenditures in the fiscal year in which
it failed to meet the compliance standard. Therefore, the Department’s
expectation is that SEAs and LEAs have been complying with this
interpretation since FY 2012-2013. Since that time, Congress included the
Subsequent Years rule in the 2014 Appropriations Act 6 and the 2015
Appropriations Act. 7
Example: For FY 2014-2015, an LEA must have maintained at least the
same level of expenditures as it did in the preceding fiscal year, FY 20132014, unless it did not meet the compliance standard in that year. If it did
not meet the compliance standard in FY 2013-2014, the LEA must
determine what it should have spent in FY 2013-2014, which is the
amount that it actually spent in the preceding fiscal year, FY 2012-2013.
For further examples illustrating the Subsequent Years rule, see Tables B
and D in this guidance and Tables 1–4 and 8 in Appendix E of the final
regulations.

6
7

Pub. L. No. 113-76, 128 Stat. 5, 394 (2014).
Pub. L. No. 113-235, 128 Stat. 2130, 2499 (2014).

Page 5

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

Question A-8:

May an LEA meet the compliance and/or eligibility standards using local
funds only if it spent zero local dollars in the comparison year?

Answer:

An LEA, including an LEA that has not spent any local funds for the
education of children with disabilities since the MOE requirement was
enacted in 1997, may use any of the four methods to meet the compliance
and eligibility standards. Therefore, an LEA that has spent $0 in local
funds for the education of children with disabilities may meet the
compliance and eligibility standards by continuing to budget and spend $0
in local funds for the education of children with disabilities. However, the
Department believes that there are very few instances where LEAs have
expended $0 in local funds for the education of children with disabilities,
and reminds LEAs that they must continue to make FAPE available to all
eligible children with disabilities. In addition, when demonstrating that
they meet the compliance and eligibility standards using any of the four
methods, LEAs must be able to provide auditable data regarding their
expenditures from the relevant sources in all relevant years. Simply
because an LEA does not account for local funds separately from State
funds does not mean that the LEA expends $0 in local funds for the
education of children with disabilities.

Question A-9:

May LEAs use their local, or State and local, funds to meet both the LEA
MOE requirement and a matching or MOE requirement for a separate
Federal program (e.g., Medicaid or Vocational Rehabilitation)?

Answer:

Yes. In fact, LEAs must include the amount of local only, or State and
local, funds spent for the education of children with disabilities when
calculating the level of effort required to meet the eligibility and
compliance standards, even if those local only, or State and local, funds
are also used to meet a matching requirement in another Federal program.
The IDEA does not impose a matching requirement. In other words, an
LEA that expends local, or State and local, funds for the education of
children with disabilities must include those funds in its LEA MOE
calculations regardless of whether it uses those same funds to comply with
a matching or other MOE requirement (of course, an LEA that uses the
local funds only method to meet the LEA MOE requirement need not
include State funds in its LEA MOE calculations).
Example: An LEA expended $4,000 in local funds for the education of
children with disabilities in FY 2013–2014. It properly used these funds to
meet a matching or MOE requirement for Medicaid. The LEA must
include the $4,000 in local funds in its LEA MOE calculation for FY
2013–2014 even though it uses those same funds to meet a matching
requirement for Medicaid.

Page 6

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

B. ELIGIBILITY STANDARD
Authority: §300.203(a)
Question B-1:

What is the eligibility standard?

Answer:

The eligibility standard describes the MOE requirement that an LEA must
meet as a condition of receiving an IDEA Part B subgrant. When
reviewing an LEA’s application for an IDEA Part B subgrant, the SEA
must determine that the LEA budgets, for the education of children with
disabilities, at least the same amount as the LEA spent for that purpose
from the same source in the most recent fiscal year for which information
is available, subject to the Subsequent Years rule.
As indicated in A-4, an LEA may meet the eligibility standard using any
one of the following methods:
(i) Local funds only;
(ii) The combination of State and local funds;
(iii) Local funds only on a per capita basis; or
(iv) The combination of State and local funds on a per capita basis.
The following table illustrates how the different methods work in practice:

Table A. Example of How an LEA May Meet the Eligibility Standard in 2016-2017
Using Different Methods (same table as Table 7 in Appendix E of the final regulations)
Combination
of State and
Local Combination Local funds
local funds
Fiscal
funds of State and only on a per
on a per
Child
Year
only
local funds
capita basis
capita basis Count
Notes
2014–2015 $500* $1,000*
$50*
$100*
10
*The LEA met the compliance
standard using all 4 methods.
2015–2016
Final information not available at
time of budgeting for 2016–
2017.
How much $500
$1,000
$50
$100
When the LEA submits a budget
must the
for 2016–2017, the most recent
LEA budget
fiscal year for which the LEA
for 2016–
has information is 2014–2015. It
2017 to
is not necessary for the LEA to
meet the
consider information on
eligibility
expenditures for a fiscal year
standard in
prior to 2014–2015 because the
2016–2017?
LEA maintained effort in 2014–
2015. Therefore, the Subsequent
Years rule in §300.203(c) is not
applicable.
Page 7

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

Question B-2:

What is the comparison year for the LEA MOE eligibility standard?

Answer:

The comparison year for the LEA MOE eligibility standard, regardless of
the method used to meet the eligibility standard, is the most recent fiscal
year for which information is available. Thus, in the example in Table A,
above, the comparison year is FY 2014-2015. However, if the LEA had an
MOE failure in FY 2014-2015, the SEA would be required to identify the
correct comparison year in order to determine whether the LEA had met
the eligibility standard in FY 2016-2017. Utilizing the Subsequent Years
rule, the SEA would determine the most recent fiscal year in which the
LEA met MOE and for which it has information available. For example, if
the LEA met MOE in FY 2013-2014, FY 2013-2014 would be the
comparison year for determining whether the LEA met the eligibility
standard in FY 2016-2017.

Question B-3:

What is the “most recent fiscal year for which information is available”?

Answer:

The “most recent fiscal year for which information is available” is the
most recent fiscal year for which an LEA has final data on the amount the
LEA spent in local, or State and local, funds for the education of children
with disabilities. Generally, an LEA applies for an IDEA Part B subgrant
in the spring. At the time of the application, the LEA typically is finalizing
its budget for the next fiscal year (the “budget year”), and will not have
final information on its level of expenditures for the fiscal year
immediately preceding the budget year because that fiscal year has not yet
ended. Therefore, the most recent fiscal year for which information is
available is frequently two fiscal years prior to the budget year.
For example, in Table B below, in June 2017 an SEA reviews an LEA’s
application for an IDEA Part B subgrant for FFY 2017 Part B funds,
available on July 1, 2017, which means that the SEA reviews the amount
the LEA has budgeted for FY 2017-2018. The most recent fiscal year for
which information could be available is FY 2015-2016. This is because
FY 2016-2017 has not yet concluded and, therefore, final expenditure data
are not yet available for that year.
In the example in Table B below, if the LEA failed to maintain effort in FY
2015-2016, the SEA would examine the most recent fiscal year for which
information is available, which would likely be FY 2014-2015. Assuming
the LEA maintained effort in FY 2014-2015, the SEA would compare the
amount budgeted for the education of children with disabilities for FY
2017-2018 to the amount actually expended for that purpose from the
same source in FY 2014-2015. This is reflected in Table B, below.

Page 8

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

Table B. Example of How an LEA May Meet the Eligibility Standard in 2017-2018
Using Different Methods and the Application of the Subsequent Years Rule
(Same table as Table 8 in Appendix E of the final regulations)
Combinatio
Local
n of State
Combinatio funds only
and local
Local
n of State
on a per
funds on a
Fiscal
funds
and local
capita
per capita
Child
Year
only
funds
basis
basis
Count
Notes
2014–2015 $500* $1,000*
$50*
$100*
10
2015–2016 $450
$1,000*
$45
$100*
10
2016–2017
Final information not available
at time of budgeting for
2017-2018.
How much $500
$1,000
$50
$100
If the LEA seeks to use a
must the
combination of State and local
funds, or a combination of
LEA budget
State and local funds on a per
for 2017–
capita basis, to meet the
2018 to
eligibility standard, the LEA
meet the
does not consider information
eligibility
on expenditures for a fiscal
standard in
year prior to 2015–2016
2017–2018?
because the LEA maintained
effort in 2015–2016 using
those methods. However, if the
LEA seeks to use local funds
only, or local funds only on a
per capita basis, to meet the
eligibility standard, the LEA
must use information on
expenditures for a fiscal year
prior to 2015–2016 because the
LEA did not maintain effort in
2015–2016 using either of
those methods, per the
Subsequent Years rule. That is,
the LEA must determine what
it should have spent in 2015–
2016 using either of those
methods, and that is the
amount that the LEA must
budget in 2017–2018.
*LEA met MOE using this method.

Page 9

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

Question B-4:

What process should an SEA use to determine an LEA’s eligibility for a
Part B subgrant?

Answer:

For the eligibility standard, an SEA has discretion to determine the type
and amount of information it requires an LEA to submit in order to
determine whether the LEA has met the eligibility standard, as long as the
SEA has sufficient information to determine on an annual basis that the
LEA budgets, for the education of children with disabilities, at least the
same amount, from at least one of the following sources, as the LEA spent
for that purpose from the same source for the most recent fiscal year for
which information is available (subject to the Subsequent Years rule): (i)
local funds only; (ii) the combination of State and local funds; (iii) local
funds only on a per capita basis; or (iv) the combination of State and local
funds on a per capita basis.
It is not necessary for the SEA to review a detailed budget, so long as the
SEA has sufficient information to determine if the LEA meets the
eligibility standard. For example, these regulations do not require LEAs to
submit budgets broken down by object codes or line items. However, the
Department would expect an LEA to submit information on the amount of
funds budgeted for the education of children with disabilities and any
additional information an SEA would need to determine eligibility (for
example, an explanation of any applicable exceptions or adjustment, the
relevant numbers of children with disabilities if the LEA seeks to establish
eligibility on a per capita basis, etc.)

Question B–5:

May an LEA change the method it uses to establish eligibility from one
year to the next?

Answer:

Yes. An LEA may change methods to establish eligibility from one year to
the next, as long as the LEA uses the same method for calculating the
amount it spent in the comparison year and the amount it must budget in
the year for which it is establishing eligibility. For example, an LEA met
the MOE eligibility standard using local funds only in FY 2015-2016.
That LEA wishes to meet the MOE eligibility standard using a
combination of State and local funds in FY 2016-2017. In order to do so,
the LEA calculates the amount it expended for the education of children
with disabilities using a combination of State and local funds in the most
recent fiscal year in which the LEA met MOE using that method and for
which information is available. As a practical matter, many LEAs will
meet the eligibility standard for a fiscal year using more than one method.

Question B-6:

May an LEA use a different method to establish eligibility than it used in
the comparison year to meet the compliance standard?

Answer:

Yes. When establishing eligibility, an LEA is not required to use the same
method it used to meet the compliance standard in the most recent fiscal
year for which information is available. When an LEA is budgeting for the
education of children with disabilities, the LEA selects a method by which it

Page 10

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

intends to meet the eligibility standard. If the LEA met the compliance
standard using the same method in the most recent fiscal year for which
information is available, the LEA must budget at least that amount (after
taking into consideration the exceptions and adjustment in §§300.204 and
300.205, as permitted by §300.203(a)(2)) in order to meet the eligibility
standard.
Pursuant to the Subsequent Years rule in §300.203(c), if the LEA did not
meet the compliance standard using that method in the most recent fiscal
year for which information is available, the LEA determines the amount
that the LEA should have spent for the education of children with
disabilities using that same method in the most recent fiscal year for which
information is available. In that case, the LEA must budget at least that
amount (after taking into consideration the exceptions and adjustment in
§§300.204 and 300.205, as permitted by §300.203(a)(2)) in order to meet
the eligibility standard.
For example, an LEA seeks to use a combination of State and local funds
on a per capita basis to meet the eligibility standard in FY 2016-2017.
The LEA determines the amount it expended for the education of
children with disabilities using that same method in the most recent
fiscal year for which information is available, which, in this case, is FY
2014-2015. The LEA determines that it met the compliance standard
using the same method in FY 2014-2015. Therefore, after taking into
account the exceptions and adjustment in §§300.204 and 300.205, the
LEA determines that, in order to meet the eligibility standard in FY
2016-2017 using a combination of State and local funds on a per capita
basis, it must budget for FY 2016-2017 at least the same amount it spent
in FY 2014-2015 using the same method.
Question B-7:

How does an LEA establish eligibility if it did not receive an IDEA Part B
subgrant in “the most recent fiscal year for which information is available”?

Answer:

In such a case, the LEA uses the comparison year in §300.203(a)(1),
which is “the most recent fiscal year for which information is available,”
even if the LEA did not receive an IDEA Part B subgrant in that year. For
example, an LEA received an IDEA Part B subgrant in 2013-2014, but did
not receive one in 2015-2016. When seeking to establish eligibility for a
subgrant in FY 2017-2018, the LEA determines that the most recent fiscal
year for which information is available is FY 2015-2016. The LEA must
budget for FY 2017-2018 at least the same amount that it expended in
local only, or State and local, funds, for the education of children with
disabilities in FY 2015-2016.

Page 11

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

Question B-8:

Is an LEA required to provide budget amendments to the SEA if its
expenditures change during a fiscal year, after the SEA determines that the
LEA is eligible for a Part B subgrant for that fiscal year?

Answer:

No. Once an SEA has determined an LEA’s eligibility, the LEA does not
need to provide amendments that reflect changes in expenditures in order
to remain eligible for that year.

Question B-9:

What happens if an LEA does not meet the eligibility standard?

Answer:

If an SEA determines that an LEA does not meet the MOE eligibility
standard using any of the four eligibility methods in §300.203(a), the SEA
must provide the LEA with reasonable notice that the SEA has determined
the LEA not eligible for an IDEA Part B subgrant and provide the LEA an
opportunity for a hearing, pursuant to §300.221. If the SEA determines
that the LEA is not eligible to receive a Part B subgrant for that fiscal year,
the SEA retains the Part B subgrant that the LEA would have received, and
the SEA is required to provide special education and related services
directly to children with disabilities residing in the area served by that
LEA pursuant to §300.227.

Page 12

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

C. COMPLIANCE STANDARD
Authority: §300.203(b)
Question C-1:

What is the compliance standard?

Answer:

The compliance standard is an expenditure test to determine whether an
LEA, in fact, met the requirement to maintain effort in a particular fiscal
year. The compliance standard prohibits LEAs from reducing the level of
expenditures from local, or State and local, funds for the education of
children with disabilities below the level of those expenditures made by
the LEA for that purpose from the same source for the preceding fiscal
year, except as provided in §§300.204 and 300.205. In other words, an
LEA must maintain (or increase) the amount of local, or State and local
funds, it spends for the education of children with disabilities when
compared to the preceding fiscal year, except as provided in §§300.204
and 300.205.

Question C-2:

What are the four methods by which an LEA may meet the compliance
standard?

Answer:

As indicated in A-4, an LEA may meet the compliance standard using any
one of the following methods:
(i) Local funds only;
(ii) The combination of State and local funds;
(iii) Local funds only on a per capita basis; or
(iv) The combination of State and local funds on a per capita basis.
The table below provides an example of how an LEA meets or does not
meet the LEA MOE compliance standard using alternate methods from
year to year without using the exceptions or adjustment in §§ 300.204 and
300.205.

Table C. Example of How an LEA May Meet the Compliance Standard Using Alternate Methods from
Year to Year (this table is Table 5 in Appendix E of the final regulations)
Combination of
Local funds
Combination of
Local funds
State and local
only on a per
State and local funds
Fiscal Year
only
funds
capita basis
on a per capita basis Child Count
2015–2016
$500*
$950*
$50*
$95*
10
2016–2017
$400
$950*
$40
$95*
10
2017–2018
$500*
$900
$50*
$90
10
*LEA met compliance standard using this method.

Page 13

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

Question C-3:

What is the comparison year for the LEA MOE compliance standard?

Answer:

The comparison year for the compliance standard is “the preceding fiscal
year.” However, due to the Subsequent Years rule in §300.203(c), the
Department is, in effect, defining “the preceding fiscal year” to mean the
last fiscal year in which the LEA met MOE, regardless of whether the
LEA is seeking to establish compliance based on local funds only, or
based on State and local funds.
The Subsequent Years rule does not prevent an LEA from using any of the
four methods to meet the compliance standard in §300.203(b). However,
an LEA that wishes to meet the compliance standard in a fiscal year using
one particular method must be able to identify the amount of funds that the
LEA expended in the most recent fiscal year in which the LEA met the
compliance standard using that same method.
The table below illustrates how to calculate the required level of effort
when an LEA fails to meet MOE in the preceding fiscal year.

Table D. Example of Level of Effort Required to Meet MOE Compliance Standard in
Year Following Year in Which LEA Did Not Meet MOE Compliance Standard
(this table is Table 4 in Appendix E of the final regulations)
Required
Actual level
level of
Fiscal Year
of effort
effort
Notes
2012–2013
$100
$100
LEA met MOE.
2013–2014
$90
$100
LEA did not meet MOE.
LEA did not meet MOE. Required level of effort is $100
2014–2015
$90
$100
despite LEA’s failure in 2013–2014.
2015–2016
$110
$100
LEA met MOE.
LEA did not meet MOE. Required level of effort is $110
2016–2017
$100
$110
because LEA expended $110, and met MOE, in 2015–
2016.
Required level of effort is $110, despite LEA’s failure in
2017–2018
$110
2016–2017.
Question C-4:

May an LEA switch methods from year to year to meet the compliance
standard?

Answer:

Yes. LEAs may change methods to establish compliance from one year to
the next as long as the LEA is using the same method for comparing the
expenditures in the comparison year to the expenditures in the year for
which it is establishing compliance, and the LEA is able to provide
auditable data to document that it met the compliance standard using that
method in the comparison year.
For example, an LEA met the compliance standard in FY 2017-2018 using
a combination of State and local funds, and using a combination of State

Page 14

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

and local funds on a per capita basis. However, during a compliance
review for FY 2017-2018, the LEA provided data to the SEA
demonstrating only that it met the compliance standard for FY 2017-2018
using a combination of State and local funds on a per capita basis. This
data would be sufficient for the SEA to find that the LEA met the
compliance standard. Subsequently, the State conducts a compliance
review to determine if the LEA met the compliance standard in the next
year, FY 2018-2019. The LEA provides information to the State that
demonstrates that it met the compliance standard in FY 2018-2019 using a
combination of State and local funds. In order to demonstrate that it met
the compliance standard using that method, the LEA provides to the State
the amount of State and local funds that the LEA spent for the education of
children with disabilities in FY 2017-2018 and in FY 2018-2019 so that
the State is comparing each year’s expenditures using the same method.
The following table demonstrates how an LEA may meet the compliance
standard using alternate methods from year to year in years that the LEA
used the exceptions or adjustment in §§ 300.204 and 300.205.

Page 15

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

Table E. Example of How an LEA May Meet the Compliance Standard Using Alternate Methods from Year to Year and Using
Exceptions or Adjustment under §§300.204 and 300.205 (this table is Table 6 in Appendix E of the final regulations)
Combination
Combination of
of State and
Local funds only on a
State and local funds
Fiscal Year
Local funds only
local funds
per capita basis
on a per capita basis Child Count
2015– 2016
$500*
$950*
$50*
$95*
10
2016– 2017
$400
$950*
$40
$95*
10
2017–2018
$450*
$1,000*
$45*
$100*
10
In 2017-2018, the LEA was
required to spend at least the
same amount in local funds only
that it spent in the preceding
fiscal year, subject to the
Subsequent Years rule.
Therefore, prior to taking any
exceptions or adjustment in
§§300.204 and 300.205, the
LEA was required to spend at
least $500 in local funds only.
In 2017-2018, the LEA properly
reduced its expenditures, per an
exception in §300.204, by $50,
and therefore, was required to
spend at least $450 in local
funds only ($500 from 20152016 per Subsequent Years rule
– $50 allowable reduction per an
exception under §300.204).

In 2017-2018, the LEA was required to
spend at least the same amount in local funds
only on a per capita basis that it spent in the
preceding fiscal year, subject to the
Subsequent Years rule. Therefore, prior to
taking any exceptions or adjustment in
§§300.204 and 300.205, the LEA was
required to spend at least $50 in local funds
only on a per capita basis.
In 2017-2018, the LEA properly reduced its
aggregate expenditures, per an exception in
§300.204, by $50.
$50/10 children with disabilities in the
comparison year (2015-2016) = $5 per capita
allowable reduction per an exception under
§300.204.
$50 local funds only on a per capita basis
(from 2015-2016 per Subsequent Years rule)
– $5 allowable reduction per an exception
under §300.204 = $45 local funds only on a
per capita basis to meet MOE.

Page 16

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

Table E. Example of How an LEA May Meet the Compliance Standard Using Alternate Methods from Year to Year and Using
Exceptions or Adjustment under §§300.204 and 300.205 (this table is Table 6 in Appendix E of the final regulations)
Combination
Combination of
of State and
Local funds only on a
State and local funds
Fiscal Year
Local funds only
local funds
per capita basis
on a per capita basis Child Count
2018–2019
$405
$1,000*
$45*
$111.11*
9
In 2018-2019, the LEA was
Because the In 2018-2019, the LEA was required to spend Because the LEA did
required to spend at least the
LEA did not at least the same amount in local funds only on not reduce its
same amount in local funds only reduce its
a per capita basis that it spent in the preceding expenditures from the
that it spent in the preceding
expenditures fiscal year, subject to the Subsequent Years
comparison year
fiscal year, subject to the
from the
rule. Therefore, prior to taking any exceptions (2017-2018) using a
Subsequent Years rule.
comparison or adjustment in §§300.204 and 300.205, the
combination of State
Therefore, prior to taking any year (2017- LEA was required to spend at least $45 in local and local funds on a
exceptions or adjustment in
2018) using a funds only on a per capita basis.
per capita basis
§§300.204 and 300.205, the
combination In 2018-2019, the LEA properly reduced its
($1,000/9 = $111.11
LEA was required to spend at of State and aggregate expenditures, per an exception in
and $111.11>$100),
least $450 in local funds only. local funds,
the LEA met MOE.
§300.204 by $10 and the adjustment in
the
LEA
met
In 2018-2019, the LEA properly
§300.205 by $10.
reduced its expenditures, per an MOE.
$20/10 children with disabilities in the
exception in §300.204 by $10
comparison year (2017-2018) = $2 per capita
and the adjustment in §300.205
allowable reduction per an exception and the
by $10.
adjustment under §§300.204 and 300.205.
Therefore, the LEA was
$45 local funds only on a per capita basis
required to spend at least $430
(from 2017-2018) – $2 allowable reduction per
in local funds only. ($450 from
an exception and the adjustment under
2017-2018 – $20 allowable
§§300.204 and 300.205 = $43 local funds only
reduction per an exception and
on a per capita basis required to meet MOE.
the adjustment under §§300.204
Actual level of effort is $405/9 (the current
and 300.205).
year child count).
*LEA met MOE using this method.

Page 17

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

NOTE ABOUT TABLE:

When calculating any exception(s) and/or adjustment on a per capita
basis for the purpose of determining the required level of effort, the
LEA must use the child count from the comparison year, and not the
child count of the year in which the LEA took the exception(s)
and/or adjustment. When determining the actual level of effort on a
per capita basis, the LEA must use the child count for the current
year. For example, in 2018-2019, the LEA uses a child count of 9,
not the child count of 10 in the comparison year, to determine the
actual level of effort.

Question C-5:

May an LEA use a different method to meet the compliance standard in a
fiscal year that it used to meet the eligibility standard for that same year?

Answer:

Yes. An LEA is not required to use the same method to meet the
compliance standard in a fiscal year that it used to meet the eligibility
standard for that same year. For example, if an LEA meets the eligibility
standard for FY 2016-2017 using local funds only, it is not required to
meet the compliance standard for FY 2016-2017 using local funds only.
Likewise, an LEA is not required to use the same method to meet the
eligibility standard in a subsequent year that it used to meet the
compliance standard in a preceding fiscal year. For example, if an LEA
met the compliance standard for FY 2016-2017 using a combination of
State and local funds, the LEA is not required to meet the eligibility
standard for FY 2017-2018 using a combination of State and local funds.

Page 18

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

D. EXCEPTIONS AND ADJUSTMENT/FLEXIBILITY
Authority: §§300.204 and 300.205
Question D-1:

What are the allowable exceptions to the LEA MOE requirement?

Answer:

Under §300.204, there are five instances where an LEA may reduce the
level of expenditures for the education of children with disabilities made
by the LEA below the level of those expenditures for the preceding fiscal
year (for the compliance standard), and below the level of those
expenditures for the most recent fiscal year for which information is
available (for the eligibility standard). They are:
(a) The voluntary departure, by retirement or otherwise, or departure for
just cause, of special education or related services personnel (e.g.,
special education teachers, speech pathologists, paraprofessionals
assigned to work with children with disabilities);
(b) A decrease in the enrollment of children with disabilities;
(c) The termination of the obligation of the agency, consistent with IDEA
Part B, to provide a program of special education to a particular child
with a disability that is an exceptionally costly program, as determined
by the SEA, because the child—
(1) Has left the jurisdiction of the agency;
(2) Has reached the age at which the obligation of the agency to
provide FAPE to the child has terminated; or
(3) No longer needs the program of special education;
(d) The termination of costly expenditures for long-term purchases, such
as the acquisition of equipment or the construction of school facilities;
and
(e) The assumption of cost by the high cost fund operated by the SEA
under §300.704(c).

Question D-2:

May an LEA apply the exceptions in §300.204 and the adjustment in
§300.205 to meet both the eligibility and compliance standards?

Answer:

Yes. An LEA may apply the exceptions in §300.204 and the adjustment in
§300.205 to meet both the eligibility and compliance standards. When
determining the amount of funds that an LEA must budget to meet the
eligibility standard, the LEA may take into consideration, to the extent the
information is available, the exceptions and adjustment that the LEA: (i)
took in the intervening year or years between the most recent fiscal year
for which information is available and the fiscal year for which the LEA is
budgeting; and (ii) reasonably expects to take in the fiscal year for which
the LEA is budgeting.

Page 19

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

Question D-3:

May an LEA reduce its required level of effort by taking more than one
exception in the same fiscal year?

Answer:

Yes, an LEA may reduce its required level of expenditures for the
education of children with disabilities by taking more than one exception
in the same fiscal year. For example, an LEA may reduce its level of
expenditures for the education of children with disabilities because of the
voluntary departure of a special education teacher, and further reduce its
level of effort for the same fiscal year because of the termination of the
LEA’s obligation to provide a program of special education to a particular
child with a disability that is an exceptionally costly program because the
child leaves the jurisdiction of the LEA. LEAs must maintain
documentation to demonstrate the LEA properly took the exceptions.

Question D-4:

How does taking the exceptions in §300.204 and/or the adjustment in
§300.205 affect the required amount of expenditures that an LEA must
make in a subsequent year?

Answer:

If an LEA properly takes the exceptions or the adjustment to reduce the
level of local, or State and local, expenditures otherwise required in a
fiscal year, the LEA would be required in subsequent fiscal years to
maintain effort at the reduced level – except to the extent that the LEA
increases the actual level of expenditures above the required level of
expenditures for that fiscal year. In addition, the LEA’s actual level of
expenditures in a preceding fiscal year, and not the reduced level of
expenditures that the LEA could have spent had it taken all of the
exceptions and the adjustment permitted by §§300.204 and 300.205, is the
level of expenditures required of the LEA in a future fiscal year (which
may be affected by the Subsequent Years rule).
The following table illustrates how taking, or not taking, an allowable
exception or adjustment, and an increase in actual expenditures, affect the
required level of effort in subsequent years.

Table F. Comparison of Required Levels of Effort for Two Hypothetical LEAs
Actual FY
2015−2016
Expenditures Using Allowable
a Combination of
Exception in
State and Local
§300.204 Taken in
funds
FY 2016−2017
LEA #1 $250,000*
$10,000
LEA #2 $250,000*
$10,000
* LEA met MOE.

Page 20

Actual FY
Required Level of
2016−2017
Effort Using a
Expenditures Using Combination of
a Combination of
State and Local
State and Local
Funds in FY
funds
2017−2018
$240,000*
$240,000
$260,000*
$260,000

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

E. CONSEQUENCES OF LEA MOE FAILURE
Authority:

§300.203(d); section 452 of the General Education Provisions Act (GEPA)
(20 U.S.C. 1234a)

Questions E-1:
Answer:

What are the consequences of an LEA’s failure to meet the MOE
compliance standard?
If an LEA fails to meet the MOE compliance standard, the SEA is liable in a
recovery action under section 452 of GEPA (20 U.S.C. 1234a) to return to
the Department, using non-Federal funds, an amount equal to the amount by
which the LEA failed to maintain its level of expenditures in that fiscal year,
or the amount of the LEA’s IDEA Part B subgrant in that fiscal year,
whichever is lower. Table G shows how to determine the amount of a
required recovery based on an LEA’s failure to meet the MOE compliance
standard.

Table G. Example of How to Calculate the Amount of an LEA’s Failure to Meet the Compliance
Standard in 2016–2017 and the Amount an SEA Must Return to the Department (This table is Table 10
in Appendix E of the final regulations)

Fiscal year
2015−2016
2016−2017

Local
funds only
*$500
$400

Amount by
$100
which an
LEA failed to
maintain its
level of
expenditures
in 2016-2017.

Combination Local funds only
of State and on a per capita
local funds
basis
*$950
*$50
$750
$40
$200

Combination of
State and local
funds on a per
capita basis
*$95
$75

Child
count
10

Amount of
IDEA Part B
subgrant
Not relevant
$50

$100 (the amount $200 (the amount
of the failure
of the failure
equals the amount equals the amount
of the per capita
of the per capita
shortfall ($10)
shortfall ($20)
times the number times the number
of children with
of children with
disabilities in
disabilities in
2016–2017 (10)). 2016–2017 (10)).
The SEA determines that the amount of the LEA’s failure is $100 using the calculation method that results in
the lowest amount of a failure. The SEA’s liability is the lesser of the four calculated shortfalls and the amount
of the LEA’s Part B subgrant in the fiscal year in which the LEA failed to meet the compliance standard. In this
case, the SEA must return $50 to the Department because the LEA’s IDEA Part B subgrant was $50, and that is
the lower amount.
* LEA met MOE using this method.

Page 21

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

Question E-2:

How do the GEPA requirements interact with LEA MOE?

Answer:

Under 20 U.S.C. 1234b, a failure to comply with expenditure
requirements, including the IDEA’s LEA MOE requirement, is a harm to
an identifiable Federal interest. If an LEA fails to meet the MOE
requirement, the SEA is liable in a recovery action for the amount that is
proportionate to the extent of the harm the violation caused to the
identifiable Federal interest – that is, the amount by which the LEA failed
to maintain its level of expenditures for the education of children with
disabilities, or the amount of the LEA’s Part B subgrant, whichever is
lower. The SEA is responsible for ensuring that LEAs receiving an IDEA
Part B subgrant comply with all applicable requirements of that statute and
its implementing regulations, including the MOE requirement. If an LEA,
in a particular fiscal year, fails to meet the MOE requirement, the
Department has authority to take steps to recover the appropriate amount
of funds from the SEA. The SEA, in turn, following applicable State
procedures, could seek reimbursement from the LEA. See July 26, 2006,
letter to Ms. Carol Ann Baglin, available at
http://www2.ed.gov/policy/speced/guid/idea/letters/20063/baglin072606moe3q2006.pdf.

Question E-3:

Why does the SEA have to pay funds when an LEA fails to meet its MOE
requirement?

Answer:

The SEA (acting on behalf of the State), not the LEA, is the grantee in the
IDEA Part B program. As a condition of eligibility for an IDEA Part B
grant, States must provide an assurance to the Department that the SEA is
responsible for ensuring that, among other things, all requirements of Part
B are met. IDEA § 612(a)(11)(A)(i) (20 U.S.C. 1412(a)(11)(A)(i)). SEAs
may minimize LEA noncompliance by carefully reviewing the LEA’s
application for an IDEA Part B subgrant to determine if the LEA meets the
eligibility standard, by monitoring for compliance on a regular basis, and
by providing technical assistance to LEAs. SEAs that find an LEA is
failing to comply with the MOE requirement may take further
enforcement action as provided in §300.222.

Question E-4:

Have the revised LEA MOE regulations modified the Department’s
position on the consequences of an LEA’s failure to maintain effort?

Answer:

No. The revised regulations cite to the recovery of funds provision in
GEPA, a bill that was enacted in 1968. We included a provision addressing
the consequences of an LEA’s failure to maintain effort in the proposed
and final regulations not because this is a change in law, but to highlight
the importance of the LEA MOE requirement and the significance of the
remedies for a failure to comply. In addition, the comments to the
proposed LEA MOE regulations indicated that some SEAs and LEAs may
not have been aware of the consequence of an LEA’s failure to meet the
MOE compliance standard.

Page 22

Questions and Answers on IDEA Part B Local Educational Agency Maintenance of Effort Requirements

Question E-5:

How should funds be remitted to the Department?

Answer:

If the SEA is remitting $100,000 or more, it should use the FEDWIRE
system. The FEDWIRE form and instructions are posted on
http://www2.ed.gov/programs/safra/fed-wire-form.pdf. A copy of the form
with a cover letter should be sent to the Office of Special Education
Programs (OSEP). The cover letter should identify that these funds are
being sent to the Department to pay back the Federal government for the
failure of an LEA (or LEAs) to meet the MOE requirement under
§300.203, are not Federal funds, and are not tied to a particular Federal
grant award.
For payments less than $100,000 as a result of an audit or monitoring
finding, the SEA should cut a check and send it to a “lock box” in St.
Louis, with a copy to OSEP of both the cover letter and the check. The
cover letter should identify that these funds are being sent to the
Department to pay back the Federal government for the failure of an LEA
(or LEAs) to meet the MOE requirement under §300.203, are not Federal
funds, and are not tied to a particular Federal grant award. Make the check
payable to “Accounts Receivable U.S. Department of Education.”
If the repayment is a result of an audit or monitoring finding, the check
should be mailed to the following address:
U.S. Department of Education
P.O. Box 979026
St. Louis, MO 63197-9000
ATTN: Accounts Receivable Group/OCFO
If the repayment is made on a voluntary basis, due to the State identifying
noncompliance, the check should be mailed to the following address:
U.S. Department of Education
P.O. Box 979053
St. Louis, MO 63197-9000
ATTN: Accounts Receivable Group/OCFO
The letter should advise that the funds be posted to “Miscellaneous
Receipts” in the unbilled lock box.

Page 23

